Citation Nr: 0521660	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  96-34 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar 
spine intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1992 to April 1993.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  Hearings before a 
hearing officer at the RO were conducted in June 1994 and 
August 1997.  In June 2003 and March 2004 the case was 
remanded for additional development and to meet due process 
considerations.  


FINDING OF FACT

Throughout the entire appeal period, the veteran's service-
connected lumbar spine disability has been manifested by 
symptoms no greater than objective complaints of pain, 
subjective complaints of spasm, and clinical findings 
consistent with severe limitation of motion; ankylosis, 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy or intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months is 
not shown; and an exceptional or unusual disability picture 
is not presented.


CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for the 
veteran's service-connected lumbar spine intervertebral disc 
syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes (Codes) 5242, 5243 (effective 
September 26, 2003) and 5293 (effective prior to and from 
September 23, 2002).






REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.

The veteran was notified why service connection for residuals 
of back strain was granted (and assigned a 10 percent rating 
from April 21, 1993) in the October 1993 rating decision and 
in an April 1994 statement of the case (SOC).  In September 
1994 the RO increased the rating to 40 percent (also from 
April 21, 1993).  A RO letter in July 2003, while not 
specifically mentioning "VCAA," informed the veteran of what 
evidence was needed to substantiate her claim and of her and 
VA's respective responsibilities in claims development.  
While the letter advised her that she should submit 
additional evidence in support of her claim within 30 days, 
it also informed her that evidence received within one year 
would be considered.  Everything (including private medical 
treatment records and a July 2003 VA orthopedic examination 
report) associated with the record to date (more than two 
years later) has been accepted for the record, and 
considered.

Regarding timing of notice, notice on the "downstream" 
issue of an initial increased rating was properly provided by 
supplemental SOCs (SSOCs), including in August 2003 and in 
April 2005, and the veteran has had ample opportunity to 
respond.

As to notice content, the July 2003 letter (and subsequent 
letters of April and August 2004 from the Appeals Management 
Center in Washington, DC) advised the veteran what type of 
evidence was needed (and by inference that she should submit 
such evidence -- everything you've got).  The April 2005 
SSOC, at page 2, advised her to "provide any evidence in 
[her] possession" related to her claim.  The SSOC also 
informed her of pertinent VCAA regulations.  She has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  She has been afforded VA 
examinations, most recently in July 2003.  She was notified 
of regulatory changes to the criteria for rating disabilities 
of the spine.  See letter from Board, dated in November 2002.  
See also April 2005 SSOC.  She has not identified any 
pertinent records outstanding.  VA's duties to assist, 
including those mandated by the VCAA, are met.

Factual Basis

Service medical records show complaints of low back pain in 
January and March 1993.  Chronic pain with exertion was 
diagnosed in March 1993.  

On June 1993 VA general medical examination the veteran cited 
back problems in service.  A back disorder was not diagnosed; 
and lumbar spine X-rays were normal.  

A December 1993 VA computed axial tomography (CAT) scan 
report shows L4-5 and L5-S1 abnormalities, including L4-5 
diffuse disc bulge.  

At a June 1994 personal hearing the veteran testified that 
her low back problems restricted (to 10 pounds) the amount of 
weight she could lift.  She also complained of spasms, 
accompanied by radiating pain into her thighs.  See page two 
of hearing transcript (transcript).  

A September 1994 VA magnetic resonance imaging (MRI) report 
includes findings of right-sided disc herniation at L3/L4.  

An October 1994 VA X-ray report shows lumbarization of S1.  
No degenerative changes were noted.  

An October 1995 VA MRI report noted normal findings 
concerning the entire spine.

On March 1996 VA orthopedic examination the diagnoses, in 
pertinent part, included history of intervertebral disc 
syndrome with questionable loss of motion.  Examination 
showed that the veteran complained of radiating pain into her 
left leg.  The examiner noted that the veteran could not, or 
would not, flex forward more than 15 degrees, extend more 
than 5 degrees, laterally flex more than 25 degrees, or 
rotate more than 15 degrees.  Negative straight and cross leg 
examination was reported.  

A March 1996 VA X-ray report notes "probable" transitional 
S1, otherwise unremarkable lumbar spine.  

At an August 1997 personal hearing the veteran testified that 
a "TENS" unit had been prescribed.  She added that she had 
received a steroid shot at a VA pain clinic in September.  
See page three of transcript.  She added that while at work 
her back was constantly painful.  See page 4 of transcript.  

On September 1997 VA orthopedic examination the veteran 
complained of radiating left leg pain and of "numbness" 
feelings in her back.  She added that she had constant pain, 
could not lift, and had difficulty bending and stooping.  
Examination showed forward bending to 10 degrees with pain, 
backward bending to 20 degrees, lateral bending to 30 degrees 
(left) and 20 degrees (right) with pain, and bilateral 
rotation to 10 degrees with pain.  There was no spasm on 
range of motion testing.  No consistent abnormality on light 
touch or pin prick lower limb testing was observed.  The 
diagnosis was MRI evidence (from September 1994) of disc 
herniation on the right side at L3/4 with bulging disc at 
L4/5 and L5/S1.  The examiner commented that the severity of 
the symptoms appeared to be static.  

A December 1997 private medical record includes a diagnosis 
of chronic lower back discomfort with right leg 
radiculopathy.

A June 2001 private medical form from a Doctor of Osteopathy 
includes a diagnosis of multi level degenerative disc 
disease.  On November 2001 examination by the Osteopath 
chronic low back syndrome and mild degenerative disc disease 
of the lumbar spine with minimal bulging at L2-3, L3-4, and 
L4-5 were diagnosed.  The veteran was a senior reservation 
sales agent with an airline company.  The examiner commented 
that she could continue to work on a full-time basis with the 
use of an ergonomically safe chair with arms.  

A December 2002 private medical record shows complaints of 
low back pain, and a diagnosis of radiculitis.  

A February 2003 private "EMG" [electromyograph] and nerve 
conduction velocity test report contains a diagnosis of 
normal findings in both lower extremities with no evidence of 
lumbar radiculopathy, peripheral neuropathy, or primary 
muscle disease.  

An April 2003 private medical record includes a diagnosis of 
facet syndrome.  The veteran was administered a lumbar facet 
injection.

On July 2003 VA orthopedic examination the veteran informed 
the examiner that her employment consists of sedentary 
computer work.  She complained of multiple back flare-ups and 
added that she missed about one week of work every month due 
to her back pain.  At these times, she mentioned, she is 
either on bed rest or sitting in a reclining chair at home.  
These periods were noted by the veteran to be "self-
prescribed," not prescribed by a physician.  Lumbar spine 
examination showed some lower lumbar spine tenderness.  Range 
of motion testing revealed flexion to 15 degrees, extension 
to 10 degrees, lateral bending to 10 degrees (left) and 20 
degrees (right).  Seated straight leg raising to 90 degrees 
was negative.  Laseque's test was negative.  Sensory was 
noted to be intact to sharp sensation, and deep tendon 
reflexes were 1+ with the knees and 2+ with the Achilles 
tendons, both bilaterally.  Babinski testing was negative.  
Chronic mechanical back pain with degenerative disc disease 
by MRI was diagnosed.  Some functional overlay due to 
depression was mentioned by the examiner.  No excess 
fatigability was noted.  No neurologic deficits were 
reported.  No muscle spasm or tightness was noted on 
examination.  Both ankle jerks were present and normal.  The 
examiner added that he did not find any physical reason for 
the veteran to miss so much time from work.  X-ray 
examination showed mild degenerative changes.  

A June 2004 private medical record shows complaints of lumbar 
spine tenderness.  Low back pain was diagnosed.  

An August 2004 statement from the veteran indicates that she 
was employed by the Internal Revenue Service.  She added that 
her physical ability was very limited, and that she had 
trouble mowing her lawn (riding) and using a "weed-eater."  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO has rated the veteran's service-connected low back 
disability 40 percent under Diagnostic Code (Code) 5293 
(intervertebral disc disease).  See September 1994 rating 
decision.  

Although higher ratings are provided under Codes 5242, 5286 
and 5289 for ankylosis of the spine, ankylosis is not shown.  
Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

38 C.F.R. § 4.71a, Code 5293 (prior to September 23, 2002) 
provided a 40 percent rating for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent rating required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseases 
disc) and little intermittent relief.

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provides that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  The revised Code 5293 provides 
that:  an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.  Note 
(3) provides:  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher rating for that segment.

The criteria for rating disabilities of the spine, were again 
revised effective September 26, 2003.  The current criteria 
provide that degenerative arthritis of the spine (Code 5242) 
is evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating requires 
unfavorable ankylosis of the entire spine.

The revised criteria effective September 26, 2003 include 
Code 5243, which provides that intervertebral disc syndrome 
is evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. §  4.25.  38 
C.F.R. § 4.71a.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that:  an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  Weakness is 
also as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. § 4.40.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59.  The Court held that a diagnostic code based 
on limitation of motion of a joint did not subsume 38 C.F.R. 
§ 4.40, and that 38 C.F.R. § 4.14, which prohibits rating the 
same disability under different diagnoses, did not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran's statements describing her symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
observes at the outset that this appeal is from the initial 
rating assigned with the grant of service connection in 
October 1993.  However, the low back disorder has remained 
essentially static throughout the appeal period, and staged 
ratings are not indicated.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning capacity impairment due to the service-
connected disorder.  38 C.F.R. § 3.321(b).

Analysis

Considering the rating under the criteria in effect prior to 
the September 2002 and September 2003 revisions, it is 
noteworthy that 40 percent is the maximum rating provided for 
limitation of lumbar motion under Code 5292.  While ankylosis 
provides for a higher (50 percent) rating under Code 5289, 
ankylosis has not been diagnosed, and a rating on that basis 
would be inappropriate.  
To warrant the next higher, 60 percent, rating under the pre- 
September 23, 2002 Code 5293 criteria, pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and little intermittent 
relief had to be shown.  The medical record does not show 
such a level of disability.  On July 2003 VA examination the 
examiner commented that no neurologic deficits were observed.  
None of private medical records associated with the record 
subsequent to the Board's March 2004 remand (which sought 
private medical records since June 2003), showed separately 
ratable neurologic symptoms.  

A rating in excess of 40 percent pursuant to the rating 
revisions in September 23, 2002 or September 26, 2003 (from 
the effective date(s) of the revisions) likewise is not 
warranted.  Neurological symptoms warranting a rating that 
could be combined with that for limitation of motion are not 
shown.  As for incapacitating episodes, while on July 2003 VA 
orthopedic examination the veteran advised the examiner that 
she missed about one week of work every month due to her back 
pain, and that during these periods she "self-prescribed" 
either bed rest or sitting in a reclining chair at home, the 
complete medical record reveals no clinical findings to 
support a showing of any "incapacitating episodes," as 
defined in Note (1) to revised Code 5293 (now 5243).  In 
other words, the record is devoid of evidence of bed rest 
prescribed by a physician.  

Under the revisions of September 26, 2003, as noted, 
ankylosis is not shown and a rating of 50 percent under Code 
5242 (or as disc disease under Code 5243) is not warranted.

While the veteran's representative, in a July 2005 Post-
Remand Brief, argued that the veteran had not been afforded a 
"new" VA examination to determine the current level of 
lumbosacral spine disability, such examination was in fact 
afforded the veteran (in July 2003, following the Board's 
June 2003 remand).  

Furthermore, contrary to the  representative's September 2002 
contention, the disability picture presented is neither 
exceptional or unusual so as to render impractical the 
application of the regular schedular standards, and require 
referral for extraschedular consideration 38 C.F.R. § 
3.321(b)(1).  There is no indication in the evidence (and it 
is not alleged) that the veteran's low back disability has 
required frequent hospitalizations or caused marked 
interference with employment.

The disability picture presented does not reflect symptoms or 
a symptom combination sufficient to satisfy or approximate 
the criteria for a higher rating under any applicable 
diagnostic code at any time during the appeal period, even 
with factors such as pain considered.  The clinical data do 
not support the veteran's subjective complaints.  Notably, 
the VA examiner in July 2003 commented that there was no 
physical reason why the appellant lost as much time from work 
as alleged.  The preponderance of the evidence is against the 
veteran's claim.  Consequently, the claim must be denied.


ORDER

A rating in excess of 40 percent for lumbar spine 
intervertebral disc syndrome is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


